          Case 3:13-cv-30125-PBS Document 430-2 Filed 01/16/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )                     Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )             Date:
____________________________________ )

       The Court has considered Plaintiffs’ motion for summary judgment on the individual
claims of Plaintiff Leo Felix Charles, together with the moving and opposing papers.

          It is ordered that the motion be, and hereby is, Granted.

       The Court finds that the Plaintiffs have demonstrated that there exists no genuine issue as
to any material facts and that Plaintiffs are entitled to a judgment as a matter of law.

        It is further Ordered that Defendants and their agents, employees, assigns, and all those
acting in concert with them are enjoined as follows:

   1. Within 30 days of the date of this order, Defendants shall provide Leo Felix Charles with
      a bond hearing before an Immigration Judge with power to grant his release, at which Mr.
      Charles shall be released unless Defendants prove by clear and convincing evidence that
      Mr. Charles represents a flight risk or a danger to the community.

Date:

                                                                ___________________
                                                                Hon. Patti B. Saris
                                                                United States District Judge
   	  
